                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

REINALDO C. ACOSTA, JR.,

        Plaintiff,
                                                  Case No. 18-cv-726-jdp
   v.

NICHOLAS MAKI, JONAS
TROCHINSKI, DAVE TARR, AND
ANGELA THOMPSON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             11/20/2019
        Peter Oppeneer, Clerk of Court                     Date
